      Case 3:18-cv-01910-WHA Document 186-1 Filed 07/17/20 Page 1 of 6



 1   BRIAN M. WILLEN (admitted pro hac vice)
     bwillen@wsgr.com
 2   ALEXANDER S. ZBROZEK (admitted pro hac vice)
     azbrozek@wsgr.com
 3
     WILSON SONSINI GOODRICH & ROSATI
 4   Professional Corporation
     1301 Avenue of the Americas, 40th Floor
 5   New York, NY 10019-6022
     Telephone: (212) 999-5800
 6   Facsimile: (212) 999-5899
 7
     DYLAN J. LIDDIARD (CA SBN 203055)
 8   dliddiard@wsgr.com
     LAUREN GALLO WHITE (CA SBN 309075)
 9   lwhite@wsgr.com
     KELLY M. KNOLL (CA SBN 305579)
10   kknoll@wsgr.com
11   WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
12   650 Page Mill Road
     Palo Alto, CA 94304-1050
13   Telephone: (650) 493-9300
     Facsimile: (650) 565-5100
14

15   Attorneys for Defendant
     GOOGLE LLC
16
                                 UNITED STATES DISTRICT COURT
17                             NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
18

19   DREAMSTIME.COM, LLC, a Florida LLC,        )   CASE NO.: 3:18-CV-01910-WHA
                                                )
20
                  Plaintiff,                    )   DECLARATION OF LAUREN
21                                              )   GALLO WHITE IN SUPPORT OF
           v.                                   )   DEFENDANT GOOGLE LLC’S
22                                              )   BILL OF COSTS PURSUANT TO
     GOOGLE LLC, a Delaware LLC; and            )   FED. R. CIV. P. 54(d)(1) AND
23   DOES 1-10,                                 )   LOCAL RULE 54-1
24                                              )
                  Defendants.                   )
25                                              )   Judge: Hon. William H. Alsup
                                                )
26                                              )
                                                )
27

28

     CASE NO.: 3:18-CV-01910-WHA                                       WHITE DECL. ISO
                                                                  GOOGLE’S BILL OF COSTS
      Case 3:18-cv-01910-WHA Document 186-1 Filed 07/17/20 Page 2 of 6



 1             I, Lauren Gallo White, declare:

 2             1.       I am an attorney at the law firm of Wilson, Sonsini, Goodrich & Rosati, counsel

 3   for Defendant Google LLC (“Google”), and duly admitted to practice before this Court. I submit

 4   this Declaration in support of Google’s Bill of Costs. I am over the age of 18 and competent to

 5   make this declaration. I make each of the following statements based on my personal knowledge,

 6   and I could, if necessary, testify to the truth of each of them.

 7             2.       On July 3, 2020, the Court entered final judgment in Google’s favor. Dkt. 185.

 8   Pursuant to Fed. R. Civ. P. 54(d)(1) and Local Rule 54-1, Google submits its Bill of Costs

 9   itemizing each category of costs that are recoverable pursuant to those rules and 28 U.S.C.

10   § 1821.

11             3.       I have been counsel for Google throughout this matter, and in a position to

12   observe the conduct of the case by Google, including the costs it incurred in connection with the

13   case. Given that role, I verify that, to the best of my knowledge and belief, all costs included in

14   Google’s Bill of Costs are correct and were necessarily incurred in this action. I also verify to the

15   best of my knowledge that the services generating the costs included in Google’s Bill of Costs

16   were actually performed and are allowable by law.

17             4.       Attached hereto as Exhibit A are true and correct copies of documentation for the

18   filing and docket fees that Google reasonably incurred in this action, in the amount of $2,417.65,

19   and that are recoverable pursuant to Local Rule 54-3(a)(1). Those costs are itemized below:
20                   Date                        Description                        Amount
21
                    04/04/18                Pro Hac Admission Fee                   $310.00
22
                    04/06/18                Pro Hac Admission Fee                   $310.00
23
                    10/19/18                Pro Hac Admission Fee                   $310.00
24
                    03/31/19                 Document Filing Fee                    $105.00
25
                    09/09/19                  Service of Process                    $385.00
26
                    10/04/19                  Service of Process                    $377.65
27
                    01/03/20                Pro Hac Admission Fee                   $310.00
28
     CASE NO.: 3:18-CV-01910-WHA                          -1-                         WHITE DECL. ISO
                                                                                 GOOGLE’S BILL OF COSTS
      Case 3:18-cv-01910-WHA Document 186-1 Filed 07/17/20 Page 3 of 6



 1               01/03/20                Pro Hac Admission Fee                    $310.00
 2

 3          5.       Attached hereto as Exhibit B are true and correct copies of documentation for

 4   reporters’ transcript fees that Google reasonably incurred in this action, in the amount of

 5   $369.90, and that are recoverable pursuant to Local Rule 54-3(b)(1) and (b)(2). Those costs are

 6   itemized below:

 7                Date                        Description                         Amount
 8
                 09/18/18                 Transcript for hearing                   $48.60
 9
                                               09/06/2018
10
                 12/18/18                 Transcript for hearing                  $150.35
11                                             12/31/2018

12               06/17/19                 Transcript for hearing                   $59.50
                                               05/30/2019
13
                 09/11/19                 Transcript for hearing                   $47.70
14                                             09/09/2019
15               12/02/19                 Transcript for hearing                   $30.45
                                               11/27/2019
16
                 06/22/20                 Transcript for hearing                   $33.30
17
                                                06/18/20
18

19          6.       Plaintiff sought and was granted leave to exceed the minimum number of 10

20   depositions provided for in Fed. R. Civ. P. 30 (see Dkt. 114 at 13) and proceeded to take

21   depositions of 16 individuals. Attached hereto as Exhibit C are true and correct copies of

22   documentation for deposition transcript/video and exhibit fees that Google reasonably incurred

23   in this action, in the amount of $112,902.57, and that are recoverable pursuant to Local Rule 54-

24   3(c)(1) and (c)(3). Those costs are itemized below:

25                Date                        Description                         Amount
26
                 01/31/20                 Capilouto, Joshua -                    $1,864.85
27                                        deposition transcript

28               01/24/20                 Capilouto, Joshua -                     $328.30
                                      deposition transcript (PMK)
     CASE NO.: 3:18-CV-01910-WHA                       -2-                          WHITE DECL. ISO
                                                                               GOOGLE’S BILL OF COSTS
      Case 3:18-cv-01910-WHA Document 186-1 Filed 07/17/20 Page 4 of 6



 1           01/31/20                 Capilouto, Joshua -         $545.00
 2                                     deposition video

 3           05/08/20               Hall, David - deposition      $1,860.80
                                           transcript
 4
             02/19/20               Illyes, Gary - deposition     $1,902.50
 5                                          transcript
 6           02/20/20               Illyes, Gary - deposition     $458.22
                                              video
 7
             02/17/20              Lehman, Eric - deposition      $2,417.26
 8
                                         transcript
 9
             02/17/20           Lehman, Eric - deposition         $1,235.52
10                             transcript (confidential part)

11           03/05/20              Lehman, Eric - deposition      $767.50
                                            video
12
             03/23/20              Marian, Tudor - deposition     $2,614.80
13                                   transcript and video
14           02/24/20                 Moraru, Elisabeta -         $2,728.15
                                      deposition transcript
15
             02/29/20                 Moraru, Elisabeta -         $720.72
16
                                       deposition video
17
             02/19/20          Mrndze, Josko - deposition         $840.30
18                                     transcript

19           02/20/20          Mrndze, Josko - deposition         $305.00
                                         video
20
             02/21/20              Mueller, John - deposition     $2,144.62
21                                         transcript
22           02/24/20              Mueller, John - deposition     $598.22
                                             video
23

24           02/12/20                Nil, Dale - deposition       $485.60
                                      transcript 30(b(6)
25
             02/12/20                Nil, Dale - deposition       $2,719.94
26                                         transcript

27           03/05/20          Nil, Dale - deposition video       $760.00

28

     CASE NO.: 3:18-CV-01910-WHA                  -3-                WHITE DECL. ISO
                                                                GOOGLE’S BILL OF COSTS
      Case 3:18-cv-01910-WHA Document 186-1 Filed 07/17/20 Page 5 of 6



 1               02/17/20              Pavliuk, Olga - deposition               $1,980.20
 2                                             transcript

 3               02/24/20              Pavliuk, Olga - deposition                $602.50
                                                 video
 4
                 02/27/20             Punga, Carmen - deposition                $3,154.80
 5                                            transcript
 6               02/27/20             Punga, Carmen - deposition                 $777.50
                                                video
 7
                 02/14/20                Simulescu, Andreea -                   $2,376.95
 8
                                         deposition transcript
 9
                 03/03/20             Spies, Francois - deposition               $446.01
10                                             transcript

11               03/05/20             Spies, Francois - deposition               $175.00
                                                 video
12
                 03/11/20               Stroe, Maria - deposition                $946.10
13                                              transcript
14

15   In addition, Exhibit C includes an internal record of Google’s expenditures for deposition-related
16   contract services from its vendor Veritext, in connection with the depositions of Dreamstime’s
17   witnesses.
18          7.       Attached hereto as Exhibit D is a true and correct copy of documentation for
19   disclosure/formal document discovery fees that Google reasonably incurred in this action and
20   that are recoverable pursuant to Local Rule 54-3(d)(2). The total costs are $3,606.51. The
21   attached Exhibit D includes an internal record of Google’s expenditures for discovery-related
22   contract services from its vendor OpenText. The exhibit does not include costs that Google
23   incurred in hosting documents, producing copies for counsel’s use, technical support, or actual
24   review of documents.
25          8.       Attached hereto as Exhibit E are true and correct copies of documentation for
26   witness travel fees that Google reasonably incurred in this action and that are recoverable
27   pursuant to Local Rule 54-3(e) and 28 U.S.C. § 1821. Several witnesses listed in the
28   accompanying worksheet traveled to California from a foreign country, and Google is therefore

     CASE NO.: 3:18-CV-01910-WHA                      -4-                          WHITE DECL. ISO
                                                                              GOOGLE’S BILL OF COSTS
      Case 3:18-cv-01910-WHA Document 186-1 Filed 07/17/20 Page 6 of 6



 1   seeking two days of attendance and subsistence fees for several of these witnesses, at the rates

 2   allowed by 28 U.S.C. §§ 1821(b) and (d). In addition, those witnesses traveled to California by

 3   use of a common carrier, and documentation supporting a portion of Google’s travel costs are

 4   included in Exhibit E. See 28 U.S.C. § 1821(c)(1). All foreign currency costs have been

 5   converted into United States currency using the exchange rate at the time of purchase, and

 6   redactions have been made to the documentation to protect the witnesses’ private financial and

 7   personal information.

 8           I declare under penalty of perjury under the laws of the State of California and the United
     States that the foregoing is true and correct and that this Declaration is executed the 17th day of
 9   July, 2020, in San Francisco, California.
10
                                                         /s/ Lauren Gallo White
11                                                     Lauren Gallo White
                                                       lwhite@wsgr.com
12

13

14

15

16

17

18

19
20
21

22

23

24

25

26

27

28

     CASE NO.: 3:18-CV-01910-WHA                      -5-                          WHITE DECL. ISO
                                                                              GOOGLE’S BILL OF COSTS
